Citation Nr: 0638030	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-14 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to an initial compensable rating for a hiatal 
hernia with reflux.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and June 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran's hypertension was not caused by his active 
military service from September 1967 to August 1969, nor was 
it caused by his service-connected diabetes mellitus.  

2.  The veteran does not have a current disability (for VA 
purposes) from hearing loss.  

3.  The veteran experiences substernal pain and pyrosis due 
to his hiatal hernia.  


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006). 

2.  Service connection for hearing loss is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006). 

3.  The criteria for a 10 percent rating for a hiatal hernia 
with reflux have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.114, Diagnostic Code 
(DC) 7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has a current diagnosis of 
hypertension.  Therefore, he has a disability for VA 
purposes.  

A disability may be service connected if it is proximately 
due to or the result of a service connected disease or 
injury. 38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran asserts that his hypertension was caused by his 
service-connected diabetes mellitus.  However, his post-
service medical records provide evidence against this claim.  
The veteran was diagnosed with hypertension in 1986, and he 
was diagnosed with diabetes in 1999.  The fact that the 
veteran was diagnosed with hypertension thirteen years before 
he was diagnosed with diabetes provides factual evidence 
against the claim.  Additionally, there is no post-service 
medical evidence showing that the veteran's hypertension was 
caused by his diabetes

Service connection for hypertension cannot be established on 
a direct basis.  The veteran's service medical records (SMRs) 
are negative for any diagnosis of or treatment for 
hypertension.  In fact, the blood pressure readings taken 
during service were within normal limits, providing evidence 
against this claim.  

The veteran was not diagnosed with hypertension until 1986, 
almost 20 years after leaving military service.  The Board 
must note the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

Lastly, there is no post-service medical evidence to provide 
a link between the veteran's hypertension and his period of 
active military service.  The Board finds that the 
preponderance of the evidence is against service connection 
for hypertension.  38 U.S.C.A. § 5107(b).  The appeal is 
denied.  

Service connection for certain diseases, such as organic 
diseases of the nervous system, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60. 

The veteran does not have a current diagnosis of hearing 
loss.  A December 2002 record from K. A., a social worker, 
notes that the veteran had hearing loss due to noise exposure 
during his service in Vietnam.  However, a February 2004 VA 
audio examination showed that the veteran's hearing was 
within normal limits.  Private treatment records from Dr. T. 
T. from June 1987 indicate that the veteran was exposed to 
noise at his post-service occupation at a railroad.  However, 
Dr. T. T. noted that the veteran's hearing was normal.  There 
is no medical evidence of record to show that the veteran has 
a current disability from hearing loss.  Therefore, he does 
not have a disability for VA purposes.  

Even if the Board were to assume that the veteran had hearing 
loss, service connection could not be established because his 
service medical records (SMRs) are negative for any diagnosis 
of, or treatment for, hearing loss.  While the veteran 
contends that his unit was exposed to mortar fire and gunfire 
in Vietnam (as a result, the Board would assume that the 
veteran was exposed to loud noise during service), his 
private medical records from Dr. T. T. indicate that he 
worked for 11 years as a switchman at a railroad, where he 
was frequently exposed to high levels of noise.  The records 
from Dr. T. T., in conjunction with the lack of evidence in 
his SMRs of hearing loss following noise exposure, provide 
very negative evidence against his claim.  The Board finds 
that the preponderance of the evidence is against service 
connection for hearing loss.  38 U.S.C.A. § 5107(b).   The 
appeal is denied.  

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected hiatal hernia, currently assigned a 
noncompensable evaluation under DC 7346, hernia hiatal.  

Under DC 7346, a 10 percent rating is warranted when the 
veteran has two or more of the symptoms for a 30 percent 
evaluation, but of less severity.  The symptoms required for 
a 30 percent evaluation are: persistently recurrent 
epigastirc distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain.  38 C.F.R. § 4.114.  

In May 2003, the veteran underwent a VA esophagus and hiatal 
hernia examination.  The veteran reported that he had 
episodes of severe indigestion and reflux with occasional 
episodes of severe esophageal pain.  He reported having 
treatment for these symptoms in the past, but at the time of 
his examination, he was not taking any treatment for his 
reflux or hernia.  

The veteran denied problems with dysphagia, hematemesis, 
melena, nausea, vomiting, constipation, or diarrhea.  He 
reported lower esophageal area pain and episodes of reflux 
with pyrosis approximately once a month.  His treatment was 
lifestyle modification.  

The May 2003 examination provides evidence in favor of a 
compensable rating because it shows that the veteran has two 
of the symptoms listed in the 30 percent criteria: pyrosis 
and substernal pain, which the examiner described as monthly 
"lower esophageal area pain."  

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'" Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

Based on the above, the Board finds that the evidence 
supports an increased evaluation for a hiatal hernia.  The 
appeal is granted.  

The veteran's disability does not meet the criteria for a 30 
percent evaluation because his post-service medical records 
do not provide evidence that the veteran experiences either 
dysphagia or regurgitation.  Additionally, there is no 
evidence that his episodes of epigastric distress are 
persistently recurrent, or that his symptoms are productive 
or considerable impairment of health.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater 10 percent for a hiatal hernia.  38 C.F.R. 
§ 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in March 2003 and April 2003, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued VCAA notice letters 
prior to the adverse determinations on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The March and April 
2003 VCAA letters did not specifically ask the veteran to 
provide any evidence in his possession that pertains to the 
claim. Id. at 120-21.  However, the January 2004 VCAA follow 
up letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
March and April 2003 VCAA letters is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant the 
veteran's claims for service connection for hearing loss and 
hypertension.  With regards to the claim for an increased 
evaluation for a hiatal hernia, the RO will be responsible 
for addressing any notice defect with respect to the 
effective date element when effectuating the award.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, partial service personnel 
records, private medical records, and VA examinations.  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained for hypertension or hearing loss.  However, the 
Board finds that the evidence, discussed above, which 
indicates that the veteran did not receive treatment for the 
claimed disorders during service or that there is any 
competent medical evidence showing or indicating a nexus 
between service and the disorders at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R.  § 3.159 
(c)(4) (2005).  As service and post-service medical records 
provide no basis to grant these claims, and provide evidence 
against the claims, the Board finds no basis for a VA 
examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  

In this case, the first element is met because the veteran 
has a current diagnosis of hypertension.  However, the second 
and third elements are not met because there is no evidence 
that the veteran was treated for this disorder in service, 
and there is no indication whatsoever that it may be related 
to an event, injury, or disease incurred in service.  
Additionally, the presumptive periods do not apply to the 
veteran because he was not diagnosed with hypertension until 
1986, 17 years after leaving service.  With regard to hearing 
loss, there is no indication of a disorder at this time, for 
reasons cited above.    
ORDER

Service connection for hearing loss is denied.  

Service connection for hypertension is denied.  

An increased evaluation for a hiatal hernia to 10%, but no 
greater, is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


